to exercise our original jurisdiction.   See NRS 34.160; NRS 34.170.

                 Accordingly, we
                            ORDER the petition DENIED.




                                                                             C.J.



                                                                             J.



                                                                             J.



                 cc: Hon. Gary Fairman, District Judge
                      Felton L. Matthews, Jr.
                      Attorney General/Carson City
                      White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A    e